UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
ALFRED GONZALEZ,
                                                                               , I   !--A··-.uzD.---,~,
                                                                                        ?   -.- -..._--"I


                                   Plaintiff,                      18 CIVIL 2197 (GHW)

                 -against-                                           JUDGMENT
CITY OF NEW YORK; and DISTRICT
COUNCIL 37, AFSCME, AFL-CIO, SSEU
LOCAL 371,
                      Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Memorandum Opinion and Order dated January 13, 2020, Defendant's

motion for summary judgment is granted; in the Motion to Dismiss Opinion, the Court dismissed

two of Gonzalez's claims with prejudice but granted him leave to amend his claim that "the City

violated his due process rights secured under the Fourteenth Amendment because it will share

falsified personnel records and foreclose future employment opportunities;" over one year later,

Gonzalez has not filed any amended complaint; consequently, the Court concludes that Gonzalez

does not intend to file an amended complaint and converts its dismissal of his third claim for

relief in the Motion to Dismiss Opinion to a dismissal with prejudice; because the Court has

granted summary judgment to the Union on all of Gonzalez's claims asserted against it, there are

no claims remaining in the case; accordingly, this case is closed.


Dated: New York, New York
       January 13, 2020                                             RUBY J. KRAJICK




                                                                THIS DOCUMENT WAS ;f;TERED
                                                                ON THE DOCKET ON I t? /!?t' 28
